Citation Nr: 1120996	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  10-20 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for post-surgical, arthritic and degenerative changes of the left knee from September 17, 2007 to April 21, 2010.

2.  Entitlement to an initial evaluation in excess of 30 percent for post-surgical, arthritic and degenerative changes of the left knee from June 1, 2011.

3.  Entitlement to an initial compensable rating for degenerative joint disease of the right knee.

4.  Entitlement to an initial compensable rating for scar, status-post left knee surgery.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from December 1985 to April 1986, from October 2001 to March 2002 and from January 2003 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of June 2009 and May 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The June 2009 rating decision granted service connection for post-surgical, arthritic and degenerative changes of the left knee at a 10 percent rating, granted service connection degenerative joint disease of the right knee at a noncompensable evaluation and granted service connection for scar, status-post left knee surgery, all effective September 17, 2007. 

In a May 2010 rating decision, the RO assigned a temporary total disability rating for the Veteran's service-connected arthritic and degenerative changes of the left knee due to convalescence effective April 21, 2010, and a 30 percent rating effective June 1, 2011.  Because the 100 percent rating assigned to the Veteran's service-connected arthritic and degenerative changes of the left knee is the maximum rating available for this disability, a higher initial rating claim for arthritic and degenerative changes of the left knee for the time period between April 21, 2010 and June 1, 2011, is no longer on appeal.  Additionally, because the initial 10 percent rating assigned prior to April 20, 2010, and the initial 30 percent rating assigned effective June 1, 2011, for service-connected arthritic and degenerative changes of the left knee are not the maximum ratings available for this disability, the Veteran's appeal for higher initial ratings for service-connected arthritic and degenerative changes of the left knee for these two separate periods of time remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

A Board videoconference hearing was held at the RO in February 2011 before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been added to the record.

Of preliminary importance, because each of the claims for higher ratings involve requests for higher ratings following the grant of service connection, the Board has characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for a previously service- connected disability). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At his February 2011 hearing, the Veteran testified that he been receiving ongoing treatment at the VA Las Vegas Clinic and at the VA Michael Callahan Federal Hospital which is located in Nellis Air Force Base.  Additionally, he noted that he was scheduled to undergo surgery on his right knee on March 24, 2011.  

The Board notes that the most recent VA medical records from the Las Vegas, Nevada VA medical center (VAMC) currently associated with the claims file regarding treatment for the left knee are from October 2010.  

In April 2011, the Veteran submitted his VA treatment records related to his right knee surgery on March 24, 2011.  However, there are currently no records regarding the Veteran's post-surgical treatment or condition of the right knee.

Therefore, it appears that additional records pertaining to the Veteran's diagnosis and treatment for his service connected left knee and right knee disabilities may exist.  There is no documentation in the claims file indicating that any attempt was made to obtain these records from the Las Vegas VAMC or the VA Michael Callahan Federal Hospital, and therefore, a remand is warranted.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the Secretary, and must be considered if the material could be determinative of the claim).

At the February 20011 Video Conference Board hearing the Veteran indicated that his service-connected knee disabilities had worsened significantly since the last VA examination.  The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, given that the Veteran has now undergone additional surgery of his right knee, it is likely that the level of severity of his knee disabilities have changed.  An additional VA examination would be critical in the evaluation of the Veteran's service-connected knee disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Las Vegas, Nevada VAMC and Michael Callahan Federal Hospital all outstanding medical records from October 2010 to the present.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Arrange for a VA orthopedic examination by an appropriate medical professional to determine the exact nature and extent of severity of the Veteran's service connection  post-surgical, arthritic and degenerative changes of the left knee and his service-connected right knee disability, post-surgery, and the scars associated therewith.  All indicated tests and studies should be performed, including range of motion studies, and x-ray studies.  Based upon examination of the Veteran and review of his pertinent medical history, the examiner should provide an opinion as to the current level of impairment of the veteran's service-connected left knee and right knee disabilities.  At a minimum, with the use of a goniometer, the examiner must address current limitations of range of motion in terms of degrees, to include a description of the point in that range of motion at which pain occurs both on flexion and extension.  The examiner should specifically comment on the functional limitations, if any, due to pain, weakened movement, excess fatigability, or incoordination.  Whether there is likely to be additional functional limitation with pain on use or during flare-ups should be addressed.  The examiner must also describe the presence or absence of recurrent instability or lateral subluxation of the right knee and left knee, and if so whether it is slight, moderate, or severe.  Finally, the examiner is asked to provide an assessment of the Veteran's surgical scars of the left and right knees, including full measurements and a determination as to any symptomatology associated therewith, including whether they can be considered tender or painful to the touch.  A complete rationale must be provided for all opinions expressed.

3.  Thereafter, the RO should readjudicate the Veteran's claims for higher initial ratings for post-surgical, arthritic and degenerative changes of the left knee, degenerative joint disease of the right knee, and scar, status-post left knee surgery.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC that contains notice of all relevant actions taken on the claim.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


